DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-5,7-9,12,15,16 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Sakagami et al (JP 2011235984 A).
Regarding Claim 1, Sakagami discloses a system comprising:
a controller 5 configured with configuration parameters to control the operation of one or more elevators of an elevator system, wherein the controller 5 is configured to collect 7 usage data from the one or more elevators (para. 0014), wherein the controller 5 is configured to transmit the usage data to a server 1;
the server 1 coupled to the controller 5, wherein the server 1 is configured to receive and analyze 9 the usage data associated with the operation of the one or more elevators (para. 0016), wherein the server 1 is configured to determine optimized configuration parameters 10 for operating the one or more elevators based at least in part on analyzing the usage data (para. 0016); and
wherein the controller 5 is configured to receive the determined optimized configuration parameters from the server 1 and the controller 5 is configured to operate the one or more elevators based at least in part on the determined optimized configuration (paras. 0029-0031), and a user device 2 operably coupled to the server, configured to send a request to the server, wherein the request is associated with the one or more elevators (para. 0030).

	Applicant argues that Sakagami does not explicitly teach the controller is configured to receive the determined optimized configuration parameters from the server and the controller is configured to operate the one or more elevators based at least in part on the determined optimized configuration. However, Sakagami does in fact teach that the controller 5 is configured to receive the determined optimized configuration parameters (elevator attributes) from the server 1 (the setting recommendation device 10 is part of server 1) and the controller 5 is configured to operate the one or more elevators based at least in part on the determined optimized configuration (para. 0031). Applicant’s arguments have been considered but are not deemed persuasive.
Applicant argues that the system of claim 1 provides for an automatic change, but the claim language does not require the change is performed automatically.
	Applicant argues that Sakagami does not explicitly teach sending a request to the server from the user device. However in Sakagami (para. 0031):
When the recommended content setting button 103 is pressed, the setting recommendation device 10 transmits an instruction to change the attribute of the elevator to the communication software 6 installed in the elevator control device 5 via the network 12.

The setting recommendation device 10 is part of server 1 (Fig. 1). This transmission of an instruction here reads on sending a request to the server to change the configuration of the elevators. Applicant’s arguments have been considered but are not deemed persuasive.

Regarding Claim 3, Sakagami discloses the server 1 includes at least one of a dispatcher parameter optimization module, performance evaluation module (para. 0031), and reduced service level module.
Regarding Claim 4, Sakagami discloses the server 1 is configured to store 8 at least one of usage data (para. 0015), current profile data (para. 0020), a scheduled for configuration parameter updates, and service scenarios.
Regarding Claim 5, Sakagami discloses the server 1 is configured to determine a schedule (monthly, para. 0022) to update the configuration parameters of the controller based on the usage data for one or more elevators.
Regarding Claim 7, Sakagami discloses the configuration parameters comprise dispatcher parameters including door timing delays for the one or more elevators (para. 0042).
Regarding Claim 8, Sakagami discloses a gateway (network 12), wherein the gateway operably couples the elevator system, the user device, and the server (para. 0003).

Regarding Claim 9, Sakagami discloses a method for performing cloud-based elevator dispatching resource management, the method comprising:
receiving, by a processor 9, usage information 8 of one or more elevators of an elevator system;
obtaining configuration parameters of a controller 5 configured to control the one or more elevators;
analyzing a performance of the one or more elevators based at least in part on the usage information;
dynamically updating the configuration parameters of the controller based on the performance and the usage information;
storing the configuration parameters and corresponding performance; and
operating the one or more elevators based at least in part on the updated configuration parameters
(paras. 0016, 0020, 0054, Fig. 1); and
receiving a request from a user device, wherein the request is associated with the one or more elevators (para. 0031, discussed above).
Regarding Claim 12, Sakagami discloses updating the configuration parameters based at least in part on a schedule based at least in part on the usage information (monthly, para. 0022).
Regarding Claim 15, Sakagami discloses storing 8 at least one of usage information (para. 0015), current profile data (para. 0020), and a schedule for configuration parameter updates for the one or more elevators.
Regarding Claim 16, Sakagami discloses receiving a request for at least one of modifying an operation of the one or more elevators, simulating an analysis for the one or more elevators, and reporting a performance of the one or more elevators (para. 0044).


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6,10,11,14,17 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837